Per Curiam.

It was error to exclude proof by the tenant that the execution of the lease was not preceded by any bona fide inquiry into the rents charged on the determinative date for the most nearly comparable commercial space in the same building or in the rental area and that the inclusion of clause 29 in the lease was a subterfuge and pretended compliance with subdivision (e) of section 2 of the Commercial Bent Law (L. 1945, ch. 3, as amd.).
The final order should be reversed and new trial ordered, with $30 costs to appellant to abide the event.
Hobstadtek and Edeb, JJ., concur. Hammer, J. I dissent and vote for affirmance. (See L. 1945, ch. 3, § 4, unnumbered par. 6 (üi), as amd. by L. 1949, ch. 534; Matter of Banner Mfg. Co. [Roadlin Realties], 273 App. Div. 975; Roof Health Club v. Jamlee Hotel Corp., 271 App. Div. 481, affd. 296 N. Y. 883.)
Final order reversed, etc.